        CASE 0:20-cv-02074-NEB-BRT Doc. 57 Filed 05/04/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                              )       COURT MINUTES – CIVIL
                                              )     BEFORE: BECKY R. THORSON
Brian Mart, individually and on behalf of     )       U.S. MAGISTRATE JUDGE
all others similarly situated,                )
                                              )   Case No:        20-2074 NEB/BRT
                    Plaintiff,                )   Date:           May 4, 2021
                                              )   Time Commenced: 10:00 am
v.                                            )   Time Concluded: 10:30 am
Tactile Systems Technology, Inc., et al.,     )   Time in Court:  30 Minutes
                                              )
                                              )
                    Defendants.
                                              )
                                              )

Hearing on: STATUS CONFERENCE

APPEARANCES:

       Plaintiff:    Daniel C. Hedlund, Lucas Gilmore, June Pineda Hoidal, Ashley M.

                     Price, Jessica Schinnefield

       Defendants: Matthew B. Kilby, Wendy Jo Wildung

PROCEEDINGS:

       X      Via Phone

Other Remarks:

       Telephone status conference regarding Letter Request at Docket No. 52 held.


                                            s/ MSK
                                            Courtroom Deputy/Judicial Assistant
